oFFICE OF THE ATTORNEY GENERAL      OF TEXAS
                     AUSTIN




Honorable A, J. Bryan, Jr,
Dirtriot Attorney, Hill Oouty
Bi11rbor0, Texas
Dear Slrt




                                     purpoee   of wn-
                                     and parsA   rcade




        -d&ion    8 of the Hill County Sp66ial i%o6ALaw ill?
          *Said o o d88h ner 8~loUl’t#hall hare entire
     and 6X61ll6iTOOhargs aontrol, end masW%WWt
     oi 611 matt6r6 p6rtdning or ~@#ating to the
     layi- out and sanetruotinp: iSthe permfinwt
     roads of the sounty or o? suoh politfoal nub-
     Aivi~fon or A6flneb Alatriiot,Sorwhl6b th6 bond
Eon. A. J. Bryan, Jr,,    m    26, 1939, Page A


     iwue was voted.   The worde. ‘roacl’ or ‘roada*
     a.8used herein shall be takoa to lnolude and
     abrace all rights of way, mad-be&s, Aitches,
     drains,   aulrert~,  btidges and other aeoeraories
     pertaining    to, or in any ray oomprfslng, any
     part of said roads or highways being oonstruot-
     ed under the prorl8ions     of thle Act."
            It would 6eam that Section 8 of the Hill County
Road Lav: gives speclfio     authority   for the oonstruotion    of
rocd-beds,   drains,   ditches,  oulverts,   bridges,  and other
aooessorles   pertaining    to, or in ~tnyway oomprisin.g,
any part of said roads.
           The portion of the election     order whloh you
Quote In your letter   gives to the Commirsiooers Court
the right to expend the proceeds o the ealea of bonds
in oon8truoting,  mafntoining,    operating maoadamlzed,
   teled,  or paved roads and turnpikes or in aid thereof.
 f thla is not e direct
p”                         express authority,   it oertalnly
lmpllee the authority,    to do all of the things inoldental
or raaronably necessary to carry into effect> the power
granted, that is, the building of the rc’ d system.
            Ke therefore    answer thr:t the County Auditor 1s
authorized   to approve nnd pay out of the bond @ones, bill.8
isvxwr8d   in the oonstruction    of &reins, fills,    bridges,
oulverts,   etc.,   on thst portion of the ~~8s wh;.oh will
not be gravel&      at this time es unit one.     lie do not
uncierstana that the fact tY.at the ro%ds msy be o:jnetruot-
eC in units,     r&her then es a whole, has anything to do
with the cx?ress or irciplied authority of the County
Commissioners.
            Pe call your attention to 34 Texas Jurlsprudenoe
page 444, under the head “Implied ?owers,” and to the
authorities   t_i,erein cited.

                                        Yours rery truly
                                                      OF TEXAS
                                      ATTORNEZ?GaTfl’lERAL



                                                     A. 6. Rolllna
                                                         Asslst?nt
ASR:PBP



ATTOlU?EYGEISFAL OF TIEAS